Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

The Notice of Allowance mailed on 11/03/2021 is hereby being withdrawn for re-opening of prosecution.

Claims 1-4 and 6-13 are pending.

This action is response to the application filed on October 21, 2021.


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 

Step 1
Representative claim 1 is drawn to a computer program product which would fall under an article of manufacture. Thus step 1 of the 101 analysis is satisfied.
Step 2 A Prong 1
Representative claim 1 recites the following abstract ideas:
•	calculate a first similarity score between the source dataset and a first reference table of the reference tables based on common attributes in the source dataset and a join of the first reference table with at least one further reference table of the reference tables having a relationship with the first reference table wherein calculating the first similarity score comprises calculating a partial similarity score between the source dataset and each table of the first reference table and the at least one further reference table based on respective common attributes and combining the partial similarity scores by weighting the partial similarity scores in accordance with the order and a direction of the relationship between the first reference table and each of the at least one further reference table, wherein the at least one further reference table is selected based on at least one of the further reference table has a direct relationship with the first reference table, the further reference table has an indirect relationship with the first reference table, and the number of common attributes between the source dataset and the further reference table is smaller than the number of common attributes between the source dataset and the first reference table;
“A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as 
•	classify the source dataset by determining using at least the calculated first similarity score whether the source dataset is organized as the first reference table in accordance the reference storage model: “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).2” Claim 1’s classify step falls under the “evaluations” or “judgements” subgroupings of a “mental process”. Here, the human mind evaluates/judges the calculated score to determine if a source dataset is organized as occurring first. The instant specification (¶[0034,0057]) provides written description for the claimed classify step and covers an interpretation where the classifying/determining is simply an evaluation against a threshold value. Insofar as the step of evaluating can be practically performed in the human mind the classify step recites an abstract idea.

Step 2A, Prong 2

 
Step 2B
As mentioned above, claim 1 recites the additional elements of “a non-transitory computer readable storage medium”, “processor” and “to provide a plurality of associated reference tables organized and associated in accordance with a reference storage model”. Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").3” Here, instant claim 1 merely applies the abstract ideas onto the 


 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163